12/22/2022



                                                                                   Case Number: DA 22-0546


          IN THE SUPREME COURT OF THE STATE OF MONTANA

                     Supreme Court Cause No. DA-22-0546



LORI OWENS BURLEY, individually,         )
and DANNI JO BURLEY, individually,       )
and DAN BURLEY,                          )
              Plaintiffs and Appellants  )
                                         )
v.                                       )
                                         )
JIM JOHNSON, agent for State             )
Farm Insurance, and STATE FARM           )
MUTUAL AUTOMOBILE INSURANCE              )
COMPANY,                                 )
                                         )
                 Defendants and Appellees)


                                     ORDER


      Pursuant to the Stipulated Motion to Dismiss filed by the parties, it is hereby

ordered that the appeal is dismissed.

      DATED this ___ day of December, 2022.



                                        /s/_________________
                                              Chief Justice




                                                                               Page 1
                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                           December 22 2022